Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 22, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145636 & (15)(16)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  TAMRA LYNN TRACY,
          Plaintiff-Appellant,
  v                                                                  SC: 145636
                                                                     COA: 311072
                                                                     Genesee CC: 11-302515-DM
  ANDREW WAYNE TRACY,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 6, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 22, 2012                     _________________________________________
         s0821                                                                  Clerk